         Case 1:14-cr-00001-WLS-TQL Document 471-1 Filed 09/29/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ALBANY DIVISION

UNITED STATES OF AMERICA                 :
                                         :    CRIMINAL NO. 1:14-CR-01 (WLS)
           v.                            :
                                         :
CHRISTOPHER WHITMAN                      :
                                         :
                                         :

             SECOND AMENDED FINAL ORDER OF FORFEITURE FOR
            2013 FORD F-150 PICK-UP TRUCK, VIN 1FTFW1EF3DFA09967

           WHEREAS, the United States filed a Motion to Amend to the Final Order of

  Forfeiture forfeiting one 2013 Ford F-150 pick-up truck, VIN 1FTFW1EF3DFA09967. On

  March 4, 2019, this Court entered a Final Order of Forfeiture in the above-entitled case.

  See Doc. 443. Included amongst the property subject to the Final Order of Forfeiture was

  a 2013 Ford F-150 Pick-up Truck, VIN 1FTFW1EF3DFA099678. However, as the

  Government has articulated in its motion that VIN was incorrect and the correct VIN is

  1FTFW1EF3DFA09967.

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that, pursuant to

  Rule 36 of the Federal Rules of Civil Procedure, the Final Order of Forfeiture is hereby

  amended to reflect the forfeiture of all right, title and interest in the 2013 Ford F-150 pick-

  up truck, VIN 1FTFW1EF3DFA09967;

        IT IS FURTHER ORDERED that all other terms of the Final Order of Forfeiture

  entered on March 4, 2019 (Doc. 443) remain unchanged; and




                                                1
      Case 1:14-cr-00001-WLS-TQL Document 471-1 Filed 09/29/20 Page 2 of 2

      IT IS FURTHER ORDERED that the Court shall retain jurisdiction in the case

for the purpose of enforcing this Second Amended Final Order of Forfeiture.



      This _______ Day of ________________, 2020.


                                               _____________________________
                                               W. LOUIS SANDS
                                               United States District Judge




                                           2
